El Juez Asociado Señoe. De Jesús
emitió la opinión del tribunal.
Ramón Delfín Pagán promovió un expediente en la Corte de Distrito de Aguadilla para justificar a su favor el domi-nio sobre seis parcelas de terreno, la posesión de las cuales aparece inscrita a nombre de Erasmo Cardona Fuentes, su anterior dueño.
Bajo el sello de la corte se expidió emplazamiento diri-gido a Erasmo Cardona Fuentes o sus herederos o suceso-res, como anterior dueño de la finca, describiéndola por su situación, cabida superficial, linderos, etc.; se expresaba cómo la había adquirido el promovente y se informaba expresa-mente a Erasmo Cardona Fuentes, sus herederos, etc., que el promovente alegaba ser dueño y hallarse en posesión de ella, concluyendo la notificación en los siguientes términos: “Por tanto, se cita al anterior dueño Erasmo Cardona Fuentes, sus herederos o derechohabientes, para que en el término de sesenta días naturales a contar desde que fueren legal-mente citados, comparezcan a oponerse a las pretensiones del peticionario, si les conviniere.”
Dicho emplazamiento fué debidamente diligenciado noti-ficándose personalmente con copia del mismo y de la solici-tud inicial a los herederos todos de Erasmo Cardona Fuentes, mencionándolos por sus nombres. A demás, en la súphca de la solicitud se dice: “Vuestro peticionario solicita que, cumplidos que sean los trámites legales, se declare justificado a su favor dicho derecho [el dominio] y se ordene su in scrip-*596ción en el Registro de la propiedad, previa ia >cancelación de las inscripciones de las seis parcelas que aparecen inscritas en posesión, con los demás pronunciamientos oportunos.” (Bastardillas nuestras.)
Presentada en el Registro de la Propiedad de Aguadilla una copia certificada de la resolución declarando justificado el dominio, de la solicitud inicial y una certificación del Se-cretario de la Corte de Distrito de Aguadilla relativa al con-tenido del emplazamiento y su diligenciamiento, el Registra-do] denegó la inscripción por la siguiente razón:
“Por entender que la notificación dirigida a los herederos de Brasmo Cardona Fuentes debió contener el apercibimiento de que de no comparecer dentro del término legal a formular su oposición, la corte decretaría la, cancelación de la inscripción practicada en el Registro a nombre de su causante. . (Bastardillas nuestras.)
 El registrador sostiene en apoyo de su nota que a su juicio la supuesta deficiencia en el emplazamiento impidió que la corte adquiriese jurisdicción sobre las personas emplazadas y que ordenar la cancelación ele las inscripciones de posesión en tales circunstancias equivale a privar a los interesados de su propiedad sin el debido proceso de ley.
El registrador no cita, ni conocemos nosotros, precepto legal alguno que sostenga su proposición. Invoca, sin embargo, el caso de Canino v. Registrador, 31 D.P.R. 434, ar-guyendo' que de acuerdo con lo resuelto en dicho caso el re-gistrador no debe inscribir un expediente de dominio cuando existan asientos de posesión a favor de personas distintas del promovente, a menos que dichas personas sean citadas en forma legal.
lis verdad que en el caso invocado' .por el registrador se hizo el apercibimiento a que se refiere la nota recurrida, pero en ninguna parte de la opinión se dice que ese aperci-bimiento sea necesario para la validez de la notificación. Todo lo que exige la garantía constitucional sobre el debido proceso de ley en los procedimientos judiciales es que el de-*597mandado o la persona qne pueda ser perjudicada por dicho procedimiento sea notificado y se le dé nna oportunidad de ser oído, lo cual incluye, desde lnego, el derecho a nna opor-tunidad de presentar evidencia. Hagar v. Hardy, 169 U. S. 366.
En el presente caso los herederos fueron debidamente notificados, se les informó de las pretensiones del promo-verle y se les concedió tiempo más que razonable para ser oídos. Lo hecho era suficiente para dar cumplimiento a la citada garantía constitucional.
Procede, revocar i la nota recurrida y ordenar la inscrip-ción del docv/mento.